If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                         STATE OF MICHIGAN

                          COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                  UNPUBLISHED
                                                                  August 22, 2019
              Plaintiff-Appellee,

v                                                                 Nos. 342452; 342453
                                                                  Wayne Circuit Court
BASSAM TAAMNEH,                                                   LC No. 17-006066-01-FC;
                                                                          17-006065-01-FC
              Defendant-Appellant.


Before: SHAPIRO, P.J., and GLEICHER and SWARTZLE, JJ.

PER CURIAM.

        In two consolidated cases, defendant Bassam Taamneh was convicted by a single jury of
a total of nine counts of first-degree criminal sexual conduct (CSC-I) and two counts of second-
degree criminal sexual conduct (CSC-II) involving his two daughters, VT and ET.1 For the three
CSC-I convictions pertaining to penile-anal penetration against VT, the trial court imposed
sentences of 35 to 50 years’ imprisonment. Defendant received prison terms of 18 to 35 years
for the other CSC-I convictions and 10 to 15 years for each of the CSC-II convictions. All the
sentences are to be served concurrently. On appeal, defendant challenges his convictions and
sentences. For the reasons stated below, we affirm.

                                     I. BACKGROUND

        According to the prosecution’s proofs, on March 19, 2017, defendant’s daughter, VT,
disclosed to her older sister, ET, that defendant had “molested and raped” her in the past. ET
responded that she had also been sexually assaulted by defendant. The family was living in
Florida at the time, but the alleged assaults occurred in Michigan where they had previously


1
 Docket No. 342452 concerns defendant’s convictions for five counts of CSC-I and two counts
of CSC-II that took place at or near the family home in Dearborn Heights, Michigan. Docket
No. 324453 pertains to defendant’s convictions for four counts of CSC-I that occurred at his
parents’ home in Redford Township, Michigan.



                                              -1-
lived. The sisters then disclosed the abuse to their brother, who decided that they needed to
leave the home immediately. Along with their mother, the three siblings went to a hotel and flew
to Michigan the next day to stay with a family member. Soon after arriving in Michigan, the
four family members went to the Dearborn Heights police department and filed a police report
regarding the sexual assaults.

        VT was 18 years old at the time of October 2017 trial. VT testified that she lived with
her family in Dearborn Heights, Michigan, until moving with the family to Florida three years
ago. She said that she was between the ages of four and six the first time that defendant
assaulted her. She explained that defendant inserted his fingers into her vagina while they were
watching television in defendant’s bed. She said that this occurred “multiple times” over a
number of years.

         VT testified that she was between 8 and 11 years old the first time defendant assaulted
her by anal penetration. She stated that defendant took her to her grandparents’ house in Redford
Township while they were away and anally raped her multiple times over several years. She
testified that defendant also anally raped her at the family home in Dearborn Heights while her
mother and sister were at the store.

        VT testified to numerous specific instances of assault. She described one incident when
defendant was digitally penetrating her vagina and then he stopped. She said that she put his
hand back on her vagina because she was a child, and she did not know that it was wrong. VT
stated that defendant said the Arabic phrase for “shame” to her, and then continued. VT said that
when defendant touched her or digitally penetrated her he called it “tickling.”

        VT said she eventually realized that defendant should not be touching her like that when
she took a health and sexual education class in sixth grade. She testified she began telling him to
“stop” and “let [her] go” when he tried to touch her. She said she would have to say it multiple
times before he would stop. VT testified that she also learned the word masturbation in health
class, and when she asked defendant what it meant, he showed her by touching her vagina, but
not penetrating her. Another incident occurred when VT was 13 or 14 years old. She said that
defendant came into her room and asked her if she wanted him to tickle her. She told him no,
and defendant told her that this made him feel sad. VT said she felt bad, so she went and sat by
him. She stated that defendant then digitally penetrated her vagina. VT said that nearly every
time defendant assaulted her, he told her not to tell anyone because he would go to jail.

        Seven of defendant’s convictions pertained to VT. He was convicted of three counts of
CSC-I for penile-anal penetration, MCL 750.520b(2)(b) (victim under 13 years of age, defendant
over 17 years of age). Two of those offenses occurred at the grandparents’ home in Redford
Township and one happened at the family home in Dearborn Heights. Defendant was also
convicted of three CSC-I counts for digital penetration against VT in Dearborn Heights; two of
which occurred when VT was under 13 years of age, MCL 750.520b(1)(a), and one took place
when she was older than 13 years of age, MCL 750.520b(1)(b) (victim aged 13 to 15 and a
relative). Defendant was also convicted of CSC-II for sexual contact against VT that occurred in
Dearborn Heights, MCL 750.520c(1)(b) (victim aged 13 to 15 and a relative).



                                                -2-
        ET was 24 years old at the time of trial. She testified that the abuse began when she was
four or five years old. She said that she would sit in defendant’s bed, and defendant would
digitally penetrate her vagina. She testified that it happened so many times that she could not
give an accurate number. ET stated that when she was 9 or 10 years old defendant also digitally
penetrated her multiple times at her grandparents’ home when the grandparents were on
vacation. ET testified that on her 12th birthday defendant picked her up out of her bed while she
was sleeping, brought her into his bed, and digitally penetrated her vagina and “humped” her.

       ET also described an incident when defendant was teaching her how to drive, when she
was 14 or 15 years old. She said she was practicing in a parking lot, and defendant touched her
vagina over her clothes and “finger[ed]” her through her clothing. ET told him she “didn’t like
when he did that and he said it could help you drive better.” She believed that was the last time
defendant assaulted her.

        ET testified she learned at school that defendant should not have been doing this. She
expressed to defendant that she hated his behavior by telling him that she did not like it when he
“did that.” She said defendant told her that it hurt his feelings for her to say that, and he told her
not to tell anyone because he could go to jail. ET also stated that defendant would give her
“threatening looks,” which she said gave her the indication that if she did not do what he wanted
then she would be in trouble.

        Defendant was convicted of two counts of CSC-I for digitally penetrating ET at the
grandparents’ home, MCL 750.520b(2)(b) (victim under 13 years of age, defendant over 17
years of age). He was also convicted of CSC-I for digitally penetrating ET on her 12th birthday,
MCL 750.520b(1)(a) (victim under 13 years of age), and a count of CSC-II for sexual contact
with ET that occurred in Dearborn Heights, MCL 750.520c(1)(b) (victim aged 13 to 15 and a
relative).

                                          II . VOIR DIRE

       Defendant first claims on appeal that the trial court erred in precluding him from
questioning the prospective jurors regarding whether their view of the case would be affected if
defendant chose not to testify. While the better practice would be to allow such questioning, we
conclude that the trial court did not abuse its discretion by circumscribing how the attorneys
could address this issue with the jury.2

       Voir dire “should be conducted for the purposes of discovering grounds for challenges
for cause and of gaining knowledge to facilitate an intelligent exercise of peremptory
challenges.” MCR 6.412(C)(1). The importance of probing voir dire is well established. The



2
  “The trial court has discretion in both the scope and the conduct of voir dire.” People v
Tyburski, 445 Mich. 606, 618-619; 518 NW2d 441 (1994). See also MCR 6.412(C)(1). A trial
court abuses its discretion when its decision falls outside the range of reasonable and principled
outcomes. People v Duncan, 494 Mich. 713, 722-723; 835 NW2d 399 (2013).



                                                 -3-
Michigan Supreme Court “has long recognized the importance of a voir dire that allows the court
and the parties to discover hidden bias that would render a potential juror incompetent.” People
v Tyburksi, 445 Mich. 606, 619; 518 NW2d 441 (1994). And “a trial court may not restrict voir
dire in a manner that prevents the development of a factual basis for the exercise of peremptory
challenges.” People v Taylor, 195 Mich. App. 57, 59; 489 NW2d 99 (1992).

        In this case, however, the trial court only restricted voir dire on one issue, and it did not
completely foreclose questioning on that matter. The court stated that it would not allow
questions to the jury venire such as, “[D]o you want to hear the defendant testify? Are you going
to have a problem if he doesn’t testify?” After defense counsel objected, the court said that it
would allow counsel to inform the prospective jurors that defendant has the constitutional right
not to testify and to ask whether they understood that legal principle. Defense counsel did in fact
educate the venire that defendant had the right not to testify, and questioned a couple jurors on
whether they could follow that principle. For those reasons, we conclude that the trial court’s
voir dire was sufficiently probing to allow the parties to discover grounds for challenges for
cause and to facilitate an intelligent exercise of peremptory challenges.

                      III. INFORMATION AND JURY INSTRUCTIONS

        Defendant next argues that he was denied his right to notice of the charges against him,
and that the jury was not adequately instructed. He also claims that he was denied the effective
assistance of counsel for defense counsel’s failure to raise these issues a trial. We disagree.3

         The federal and state constitutions provide a criminal defendant with the right to notice of
the nature and cause of the accusations against him. US Const, Amends VI, XIV; Const 1963,
art I, § 20. The information must contain “[t]he nature of the offense stated in language which
will fairly apprise the accused and the court of the offense charged.” MCL 767.45(1)(a). See
also MCR 6.112(D) (“The information must set forth the substance of the accusation against the
defendant . . . .”). The information must contain “[t]he time of the offense as near as may be.”
MCL 767.45(1)(b). See also MCR 6.112(D) (“To the extent possible, the information should
specify the time and place of the alleged offense.”). However, “[n]o variance as to time shall be
fatal unless time is of the essence of the offense.” MCL 767.45(1)(b). In CSC cases involving
children, time is usually not of the essence or an element of the offense. People v Sabin, 223
Mich. App. 530, 532; 566 NW2d 677 (1997), remanded in part on other grounds 459 Mich. 924
(1998).

       In this case, the prosecutor filed two felony informations, one for each city in which the
abuse occurred. Each count identified the complainant and the type of sexual contact involved.
Each count also provided approximate years of the allegations. Defendant takes issue with the


3
  Defendant did not raise these issues before the trial court, so our review is for plain error
affecting substantial rights. See People v Carines, 460 Mich. 750, 763; 597 NW2d 130 (1999).
And, because defendant did not file a motion for new trial or a Ginther hearing, our review of the
claim of ineffective assistance of counsel is limited to mistakes apparent on the record. See
People v Payne, 285 Mich. App. 181, 188; 774 NW2d 714 (2009).


                                                -4-
large time spans given for some of the offenses. The prosecutor attempted to give as precise a
date as possible for the offenses, as shown by the exact date provided for the offense committed
on ET’s birthday. We also note that most of the offenses allege a time period not greater than a
year. However, there were numerous factors that made it difficult to pinpoint the dates of the
offenses. The sexual abuse allegedly began when defendant’s daughters were as young as four
years old and continued for years. The allegations did not come to light until 2017, and the
offenses were alleged to have occurred between 2002 and 2013. The lack of a precise date in
child CSC cases does not typically deny the defendant due process. See e.g., Sabin, 223 Mich
App at 532; People v Clark, 164 Mich. App. 224, 232-233; 416 NW2d 390 (1987). Further,
defendant does not argue that the time of the offenses was essential in this case, nor does he
explain how the lack of exact times prejudiced him in preparing a defense. For those reasons, we
conclude that the charges were sufficiently specific to provide defendant notice of the nature and
cause of the accusations against him.

        Defendant also argues that the jury instructions contained several identically worded
charges and put him at risk of being convicted multiple times for the same conduct, thereby
violating his protection against double jeopardy. Defendant relies primarily on Valentine v
Konteh, 395 F3d 626, 628 (CA 6, 2005), in which the Sixth Circuit set aside many of the
defendant’s convictions in a child CSC case because the indictment set forth “carbon copy,”
“identically worded” counts with no differentiation between the charges. Id. (quotation marks
omitted). The court also determined that the lack of specificity in the indictment raised two
double jeopardy concerns: the defendant could have been subjected to improper “future
prosecutions,” and he may have been subjected “to double jeopardy in his initial trial by being
punished multiple times for what may have been the same offense.” Id. at 634-635.

       We are not bound by lower federal court decisions. Truel v Dearborn, 291 Mich. App.
125, 136 n 3; 804 NW2d 744 (2010). In any event, Valentine is inapposite. The charges in this
case were not all identically worded. They set forth offenses against two separate victims that
occurred at different times, locations and involved different types of sexual contact. Moreover,
while the victims testified that the assaults occurred multiple times, they also provided specific
instances that corresponded to many of the offenses. We note that there are some duplicate
counts, but that is a far cry from Valentine, where the defendant was charged with two sets of
twenty identical crimes based solely on the child victim’s estimates. See Valentine, 395 F3d at
628. Accordingly, the due process and double jeopardy concerns identified in Valentine are not
present in this case.

        As for the jury instructions, in final instructions the trial court differentiated for the jury
which counts took place in Redford Township and which counts occurred in Dearborn Heights.
Unlike the informations, the jury instructions did not contain the estimated dates of the offenses.
However, the trial court read the informations to the jury venire, provided the jury with copies of
the informations, and referred to the informations during final instructions. We may consider the
reading of the information in determining the adequacy of the jury instructions. See People v
American Med Ctrs of Mich, Ltd, 118 Mich. App. 135, 151-152; 324 NW2d 782 (1982) (“Where
the instructions include a reading of the information and the applicable statutes, they will
generally be found to be sufficiently comprehensive.”). Whether the informations should have
also been read aloud during final instructions is unclear. See People v Traver, 502 Mich. 23; 917
NW2d 260 (2018). But defendant has not identified any plain error in the trial court’s approach

                                                 -5-
to providing jury instructions in these consolidated cases. Viewing the instructions in their
entirety, we conclude that they fairly presented the issues to the jury. See People v Aldrich, 246
Mich. App. 101, 124; 631 NW2d 67 (2001).

        For the reasons discussed above, defendant’s claim of ineffective assistance counsel also
fails. To show ineffective assistance of counsel, a defendant must demonstrate that “(1)
counsel’s performance fell below an objective standard of reasonableness and (2) but for
counsel’s deficient performance, there is a reasonable probability that the outcome would have
been different.” People v Trakhtenberg, 493 Mich. 38, 51; 826 NW2d 136 (2012). Defendant
has not established that the informations or the jury instructions were inadequate, and defense
counsel is not ineffective for failing to make a futile objection. See People v Ericksen, 288 Mich
App 188, 201; 793 NW2d 120 (2010). Nor has defendant demonstrated that he was prejudiced
by his counsel’s decision not to object.

                                   IV. OFFENSE VARIABLES

       Defendant also argues that the trial court erred in scoring offense variable (OV) 8, 10,
and 19. We find no error.4

        Defendant first objects to the assessment of 15 points for OV 8. OV 8 deals with victim
asportation or captivity. MCL 777.38(1). It directs the trial court to assess 15 points for OV 8 if
“[a] victim was asported to another place of greater danger or to a situation of greater danger or
was held captive beyond the time necessary to commit the offense.” MCL 777.38(1)(a).
Asportation can occur without the use of force against the victim, and it can occur even when the
victim voluntarily accompanies the defendant to a place or a situation that presents a greater
danger. People v Dillard, 303 Mich. App. 372, 379; 845 NW2d 518 (2013), abrogated in part on
other grounds by People v Barrera, 500 Mich. 14, 17; 892 NW2d 789 (2017). A place of greater
danger includes an isolated location where criminal activities might avoid detection. Id.

       VT and ET both testified that they voluntarily accompanied defendant to their
grandparents’ house. They stated that their grandparents were out of town when defendant took
them there, and he went there to check on the house because it was empty. Both victims testified
that, while at the grandparents’ house, defendant sexually penetrated them. Because the
grandparents’ house was empty, it was less likely that defendant’s criminal activities would be
detected. See Barrera, 500 Mich. at 21-22 (affirming an assessment of 15 points for OV 8 when
the defendant took the victim from the living room to his bedroom to sexually assault her).
Therefore, we conclude that the trial court did not err in assessing 15 points for OV 8.




4
  “Under the sentencing guidelines, the circuit court’s factual determinations are reviewed for
clear error and must be supported by a preponderance of the evidence.” People v Hardy, 494
Mich. 430, 438; 835 NW2d 340 (2013). “Whether the facts, as found, are adequate to satisfy the
scoring conditions prescribed by statute, i.e., the application of the facts to the law, is a question
of statutory interpretation, which an appellate court reviews de novo.” Id.


                                                 -6-
       Defendant next argues that the trial court erred in assessing 15 points for OV 10. OV 10
deals with exploitation of a vulnerable victim. MCL 777.40(1). It directs the trial court to assess
15 points if “[p]redatory conduct was involved.” MCL 777.40(1)(a). “Predatory conduct”
means preoffense conduct directed at a victim for the primary purpose of victimization. MCL
777.40(3)(a). Predatory conduct must involve more than “purely opportunistic criminal
conduct.” People v Huston, 489 Mich. 451, 462; 802 NW2d 261 (2011).

        In People v Lampe, ___ Mich App ___, ___; ___ NW2d ___ (2019) (Docket No.
342325); slip op at 5, we upheld an assessment of 15 points for OV 10 on the basis of the
defendant’s grooming conduct. Grooming encompasses “less intrusive and less highly
sexualized forms of sexual touching, done for the purpose of desensitizing the victim to future
sexual contact.” People v Steele, 283 Mich. App. 472, 491- 492; 769 NW2d 256 (2009). There
was evidence of grooming behavior in this case. VT testified that defendant progressed from
digital penetration to penile-anal penetration. VT also testified that defendant would digitally
penetrate under the guise of “tickling” her. In addition, both victims testified that defendant
would make them feel bad if they objected to his conduct. ET also stated that defendant would
give her “threatening looks,” which indicated to her that she would be in trouble if she did not do
what defendant wanted. Moreover, defendant took steps to isolate himself with his daughters
before committing some, if not all, of the offenses. See People v Ackah-Essien, 311 Mich. App.
13, 37; 874 NW2d 172 (2015) (“The timing and location of an offense—waiting until a victim is
alone and isolated—is evidence of predatory conduct.”). For those reasons, we conclude that the
trial court did not clearly err in scoring OV 10 at 15 points.

        Defendant next argues that the trial court erred in assessing 10 points for OV 19. OV 19
directs the trial court to assess 10 points for OV 19 if “[t]he offender . . . interfered with or
attempted to interfere with the administration of justice . . . .” MCL 777.49(c). “[T]he plain and
ordinary meaning of ‘interfere with the administration of justice’ for purposes of OV 19 is to
oppose so as to hamper, hinder, or obstruct the act or process of administering judgment of
individuals or causes by judicial process.” People v Hershey, 303 Mich. App. 330, 343; 844
NW2d 127 (2013).

         The trial court scored OV 19 based on defendant’s suicide attempts on the day the verdict
was to be received. However, by all accounts, the suicide attempts were genuine attempts to end
his life and not directed at delaying proceedings, which were in fact not delayed.5 Accordingly,
we conclude that the suicide attempts were not a proper basis to score OV 19.

       We also conclude, however, that the scoring of OV 19 was proper on other grounds. We
have held that OV 19 may be scored when the defendant “told his victims not to disclose his acts
or he would go to jail.” Steele, 283 Mich. App. at 492. In this case, both victims testified that
defendant made such statements to them. Therefore, we affirm the scoring of OV 19 on this
basis.


5
  The presentence investigation report informs that defendant took an overdose of prescription
medication but was transported to the hospital in time. Upon waking at the hospital, defendant
slit his wrists.


                                                -7-
        Defendant also argues that he was erroneously scored points for either OV 11 or OV 12
under a prior version of the sentencing guidelines. Contrary to defendant’s argument, he was
sentenced under the current sentencing guidelines. Neither OV 11 nor 12 was scored. Instead,
defendant was assessed 50 points for OV 13 because “[t]he offense was part of a pattern of
felonious criminal activity involving 3 or more sexual penetrations against a person or persons
less than 13 years of age.” MCL 777.43(1)(a). Defendant does not argue that OV 13 was
improperly scored.

                                 V. DEPARTURE SENTENCE

       Finally, defendant argues that the 35 to 50 year sentence he received for three of the
CSC-I convictions was disproportionate and unreasonable. We conclude the imposed sentence
does not constitute an abuse of discretion.

         We review sentences that depart from the advisory guidelines range for reasonableness.
See People v Lockridge, 498 Mich. 358, 392; 870 NW2d 502 (2015). “[T]he standard of review
to be applied by appellate courts reviewing a sentence for reasonableness on appeal is abuse of
discretion.” People v Steanhouse, 500 Mich. 453, 471; 902 NW2d 327 (2017). A sentence is
reasonable if it adheres to the principle of proportionality, which “requires sentences imposed by
the trial court to be proportionate to the seriousness of the circumstances surrounding the offense
and the offender.” People v Walden, 319 Mich. App. 344, 351-352; 901 NW2d 142 (2017)
(quotation marks and citation omitted). Court may consider various factors under the
proportionality standard, including:

       (1) the seriousness of the offense; (2) factors that were inadequately considered by
       the guidelines; and (3) factors not considered by the guidelines, such as the
       relationship between the victim and the aggressor, the defendant’s misconduct
       while in custody, the defendant’s expressions of remorse, and the defendant’s
       potential for rehabilitation. [Id. at 352-353 (quotation marks and citation
       omitted).]

The trial court must articulate reasons supporting its decision to impose a sentence outside the
guidelines range. People v Steanhouse (On Remand), 322 Mich. App. 233, 239; 911 NW2d 253
(2017). “[T]he key test is whether the sentence is proportionate to the seriousness of the matter,
not whether it departs from or adheres to the guidelines’ recommended range.” Steanhouse, 500
Mich. at 475 (quotation marks and citation omitted).

      In departing from the sentencing guidelines and exceeding the mandatory 25-year
minimum sentence for three of defendant’s CSC-I convictions,6 the trial court considered a


6
  The prosecution sought sentencing under the 25-year mandatory minimum for the three CSC-I
convictions involving penile-anal penetration. See MCL 750.520b(2)(b). A sentence in excess
of a mandatory minimum sentence is considered a departure sentence. See People v Wilcox, 486
Mich. 60, 72; 781 NW2d 784 (2010); People v Payne, 304 Mich. App. 667, 672; 850 NW2d 601
(2014).


                                                -8-
number of factors. It considered that defendant had sexually abused his daughters over a nearly
20-year period, with many more assaults then the guidelines can take into account. It also noted
the escalating nature of the assaults, growing from touching, to digital penetration, to penile-anal
penetration. The court properly considered the magnitude of the crimes, which it described as
bold, disgusting, and loathsome. The court also noted that defendant repeatedly directed his
daughters not to reveal his assaults to anyone, which they did not for many years during which
the assaults continued. The court also considered that defendant exercised control over the
victims in other ways, stating that his behavior was more like a jealous boyfriend than a father
and that the victims remained fearful and joyless many years later.

        Defendant argues that the factors identified by the trial court were adequately accounted
for by the offense variables, specifically OV 4, 10 and 13.7 OV 4 was scored at 10 points
because a “[s]erious psychological injury requiring professional treatment occurred to a victim.”
MCL 777.34(1)(a). We have acknowledged, however, that “[a]lthough OV 4 accounts for
psychological injuries suffered by victims, it does not adequately consider the ways in which an
offense affects familial relationships, nor does it always account for the unique psychological
injuries suffered by individual victims.” People v Anderson, 298 Mich. App. 178, 189; 825
NW2d 678 (2012) (citations omitted). That is especially true when the sexual assaults were
perpetrated by the victims’ father. And, although the trial court scored OV 10 at 15 points for
defendant’s predatory conduct, the court considered the totality of defendant’s actions in
deciding to impose a departure sentence. Lastly, while OV 13 accounts for a pattern of “3 or
more crimes,” in this case the number of assaults was so far beyond three that we conclude it was
not fully encompassed by the scoring of OV 13.

         In short, in departing upward from the guidelines and imposing a sentence beyond the 25-
year mandatory minimum, the trial court properly considered the seriousness of the offenses and
surrounding circumstances. A number of the factors identified by the court were not fully
accounted for by the sentencing guidelines. On the record before us, the trial court did not abuse
its discretion in determining that a 35 to 50 year prison sentence was reasonable.

       Affirmed.



                                                             /s/ Douglas B. Shapiro
                                                             /s/ Elizabeth L. Gleicher
                                                             /s/ Brock A. Swartzle




7
  Defendant cites OV 12 rather than OV 13. As discussed above, defendant mistakenly believes
that he was sentenced under a prior version of the sentencing guidelines.


                                                -9-